DETAILED ACTION
The present application, filed on 02/22/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing on 02/22/2021.
Claims 1-4 are pending and have been considered below.

Priority
The application claims priority to foreign application JP2018-157586, filed on 08/24/2018, and is a 371 of PCT/JP2019/033037, filed on 08/23/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/22/2021, 04/16/2021, 04/19/2021, 09/16/2021, 04/07/2022, 07/06/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Teichmann (US 2016/0333956), as cited by applicant, in view of Gehring (DE 10,337,175), as cited by applicant.
Regarding claim 1, Teichmann discloses {Figures 1-5} a suspension coil spring device {2}, comprising: a compression coil spring {3} that has a coating film {7}; a rubber vibration isolator {4, “elastomer containing plastics or rubber” [0033]}; and an adhesive layer {8} that joins the compression coil spring {3} and the rubber vibration isolator {4} to each other, wherein the adhesive layer {8} is a cured product of an adhesive [0047].  
However, Teichmann does not explicitly disclose that the adhesive layer is a cured product of a reactive hot melt adhesive.
Gehring teaches {Figures 1-2} a rubber vibration isolator {spring support 1} and a coil spring {2}, wherein “the additional spring can, for example, be adhesively connected to the spring support, e.g. by conventional hot-melt adhesives, in particular by well-known reactive hot-melt adhesives” [0010].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the adhesive layer disclosed by Teichmann to be a conventional hot melt adhesive, as taught by Gehring, in order “to develop a spring construction which has very good spring characteristics while being lighter in weight, with reduced manufacturing complexity and with lower costs” [0003].
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann and Gehring as applied to claim 1 above, and further in view of Campbell (US 3,956,250).
Regarding claim 2, Teichmann in view of Gehring discloses all the aspects of claim 1. However, Teichmann and Gehring do not explicitly disclose a softening point of the reactive hot melt adhesive is 40°C to 200°C.  
Campbell teaches {Col. 2, lines 1-5} hot melt compositions for adhesives, and that “Hot melt compositions…will usually contain modifying resins having softening points in the range of 85 degree C to 150 degree C” {Col. 1, lines 22-27}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the heat melt adhesive disclosed by Teichmann and Gehring to have a softening point between 40°C to 200°C in order to “possess the necessary mar and heat resistance” as well as “high and are normally controlled” viscosity {Col. 1, lines 27-30}; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, Teichmann in view of Gehring discloses all the aspects of claim 1. However, Teichmann and Gehring do not explicitly disclose a softening point of the reactive hot melt adhesive is 40°C to 250°C.  
Campbell teaches {Col. 2, lines 1-5} hot melt compositions for adhesives; and that “Hot melt compositions…will usually contain modifying resins having softening points in the range of 85 degree C to 150 degree C” {Col. 1, lines 22-27}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the heat melt adhesive disclosed by Teichmann and Gehring to have a softening point between 40°C to 250°C in order to “possess the necessary mar and heat resistance for coating applications. The coating viscosities obtained with these compositions are high and are normally controlled” {Col. 1, lines 27-30}, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Teichmann in view of Gehring  and Campbell discloses all the aspects of claim 2. However, Teichmann and Gehring do not explicitly disclose a softening point of the reactive hot melt adhesive is 40°C to 250°C.  
Campbell teaches {Col. 2, lines 1-5} hot melt compositions for adhesives; and that “Hot melt compositions…will usually contain modifying resins having softening points in the range of 85 degree C to 150 degree C” {Col. 1, lines 22-27}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the heat melt adhesive disclosed by Teichmann and Gehring to have a softening point between 40°C to 250°C in order to “possess the necessary mar and heat resistance for coating applications. The coating viscosities obtained with these compositions are high and are normally controlled” {Col. 1, lines 27-30}, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beh-Forrest (US 4,712,808) teaches a hot melt adhesive composition for a hinge joint. Kim (EP 3,725,573) teaches a pad for a car suspension system coil spring and method of manufacturing. Diesel (DE 102015/208978) teaches a spring arrangement and a method for producing such.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/LAURA FREEDMAN/Primary Examiner, Art Unit 3614